Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Status of Claims
Claims 1,3-5 and 7 pending and are presented for this examination.  Claim 1 is amended.
Status of Previous Rejections
103 rejections over Hiruta are maintained in view of amendment filed on 07/20/2022.
112 1st paragraph new matter rejections are withdrawn in view of amendment of claim 1.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
Instant claim 1 requires amount of warp per 10 cm at long and short side respectively.  According to instant application PGPUB paragraph [0056], the measurement range was set at 100 mm (i.e. 10 cm) in the long side direction and 100 mm (i.e. 10 cm) in the short side direction.  
	Hence, if prior art discloses amount of warp (µm) at long and short side respectively and measurement range was set at 170 mm (i.e. 17 cm) in the long side direction and 110 mm (i.e. 11 cm) in the short side direction,  amount of warp per 10 cm in the long side would be calculated based on amount of warp divided by 1.7 and amount of warp per 10 cm at in the short side would be calculated based on amount of warp divided by 1.1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta(JP2004047619A from IDS).
As for claim 1, Hiruta discloses a method for manufacturing a flat plate-shaped heat dissipation component having warp and including a composite part comprising silicon carbide and an aluminum alloy, characterized in that the heat dissipation component is sandwiched in a concave-convex mold comprising a pair of opposing spherical surfaces (Abstract and entire translation document, claim 1)
Specifically, Inventive Example 6 (Table 1 paragraph [0048]) discloses a pair of opposing spherical surfaces having a radius curvature 15000 mm and a surface temperature of 520 degree C and in that the heat dissipation component is pressed at a stress of 30 KPa for 3 minutes. 
Thus, Hiruta’s Inventive Example 6 discloses instant claim 1 .  
Presently claimed “such that the temperature of the heat dissipation component becomes at least 450 degree C” is a resulting effect of the heat dissipation component being pressed at claimed stress and claimed surface temperature and claimed length of time.
Regarding instant claim 1 amendment,  Hiruta expressly discloses measurement span was 170 mm in the longitudinal direction and 110 mm in the lateral direction. (paragraph [0045] lines 2-3).  Hence, based on claim interpretation above, Table 1 below illustrates Hiruta’s broad ranges of X, X+Y and Y provided by applicant (Table 1 in Page 6 of remarks).  Table 2 below illustrated converted X, X+Y and Y per 10 cm using conversion ratio in claim interpretation above overlaps instant claimed X, X+Y and Y per 10 cm except X in the long side which is the amount of warp prior to warp being imparted.
However, Hiruta’s converted lower limit of X per 10 cm at 22.35 µm is still considered very close to instant application specification Example 4 of Table 1 which has 22 µm Long side.  Hence, absent criticality of amount X in claimed range 4-16 µm, Hiruta’s converted X per 10 cm in the long side is still considered close to instant application X range 4-22 µm.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 1
Element
Applicant
(µm)
Hiruta et al.
(µm)
Broad ranges
Based on 170 mm in the long side and 110 mm in the short side
X in long side
4-16
38-95
X in short side
2-30
28-62
Y in long side
91-174
162-293
Y in short side
64-175
43-92
     X+Y in long side
99-189
200-335
X+Y in short side
94-177
78-118


Table 2
Element
Applicant
(µm)
Hiruta et al.
(µm)
Broad ranges
Based on per 10 cm 
Overlap
X in long side
4-16
22.35-55.88
22.35 is close to 22 of Example 4 in instant application
X in short side
2-30
25.45-56.36
25.45-30
Y in long side
91-174
95.29-172.35
95.29-172.35
Y in short side
64-175
39-83.6
64-83.6
       X+Y in long side
99-189
117.64-197
117.64-189
X+Y in short side
94-177
70.9-107.27
94-107.27



As for claim 3,   Hiruta (claim 2) discloses claimed relationship of (Y-Z) < 0.5 Y.
As for claim 4,   same Inventive Example 6 in Table 1 (paragraph [0048]) discloses (X+Y) in the short side after warp has been provided is 91 µm (Col 8 of Table 1) and X prior to warp being provided is 28 µm in the short side(Col 6 of Table 1).  Thus,  (X+Y) per 10 cm is calculated to be (91/1.1)=82.7 µm.   X per 10 cm prior to warp in the short side being provided is calculated to be (28/1.1)=25.45 µm.  Hence, Y per 10 cm=(X+Y)-(X)=(91/1.1)-(28/1.1)=57.25 µm.  Same Inventive Example 6 also discloses (X+Z) is 83 µm in the short side. (Last column of Table 1) Thus, Z=(X+Z)-(X)=(83/1.1)-(28/1.1)=50 µm.  Thus, (Y-Z)= 57.25 -50=7.25 µm.  Thus, 7.25 µm meets instant claimed “no greater than 18 µm”.
As for claim 5, using Y=57.25 µm and (Y-Z)=7.25 µm as calculated in claim 4 rejection above, (Y/2)-(Y-Z)=57.25/2-7.25=21.375 µm.  Thus, 21.375 µm is within claimed 1-80 µm.
It is noted Hiruta does not disclose amount of warp per 10 cm as required by instant claims 3-5.
Hirtua’s converted X, X+Y and X+Z in Table 2 above is expected to meet instant claimed X, X+Y and X+Z per 10 cm according to claim interpretation above.
As for claim 7, warp shape is close to the surface of revolution which suggests spherical. (Page 6 line 4)
	Response to Argument
	In response to argument filed on 07/20/22 that none of Hiruta’s Examples disclose or render obvious the claimed amount X, Y and final X+Y, argument is not persuasive because Hiruta’s X, Y and final X+Y is based on a different measurement span from applicant’s measurement span.   A copy of Hiruta’s paragraph [0045] is provided below which expressly discloses a different measurement span from applicant’s.   Second, examiner presented evidence that using applicant’s measurement span per 10 cm, converted Hiruta’s X, Y and final X+Y per 10 cm all overlap or close to instant application disclosed amount X, Y and final X+Y.   Hence, prima facie case is established due to overlapping or closeness absent criticality of claimed X, Y and final X+Y per 10 cm.

    PNG
    media_image1.png
    499
    1575
    media_image1.png
    Greyscale

	In response to applicant’s argument that by pressing the heat-dissipation component so that the amount of warp imparted per 10 cm in both the long and short sides exceeds a certain value, the inventors have found that it is easier to obtain the heat-dissipation component with small warp return and excellent heat dissipation, such argument is not persuasive for the following reasons:
	First,  Hiruta’s X, Y and final X+Y per 10 cm in both the long and short sides all overlapping or close to claimed value range as illustrated in Table 2 above. Hence, applicant’s assertion that the amount of warp imparted per 10 cm in both the long and short sides exceeds a certain value lacks support.
Second, “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. 

In the instant case, closest prior art Hiruta expressly discloses the heat dissipating component obtained through his operation has a small warpage return and has excellent adhesion when contacting a heat dissipating fin or the like. (Hiruta English Translation paragraph [0042] lines 9-11)  Hence, Hiruta’s process aims to obtain the same advantage of a heat-dissipation component with small warp return and excellent heat dissipation as instant application requires by satisfying the same relationship of (Y-Z)<0.5Y (Claim 2 of Hiruta) as instant application requires.  Hence, it is not readily apparent that applicant has demonstrated unexpected result since closest prior art Hiruta discloses same process steps, same amount of warpage per 10 cm, same relationship and same advantage.   Absence of unexpected result, prima facie case of obviousness is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733